Citation Nr: 0117592	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for lateral and 
collateral ligament laxity of the right knee prior to 
December 10, 1998.

2.  Entitlement to an evaluation in excess of 10 percent for 
lateral and collateral ligament laxity of the right knee as 
of December 10, 1998.

3.  Entitlement to a compensable evaluation for lateral and 
collateral ligament laxity of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to November 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluations for lateral and collateral ligament laxity of the 
right knee and lateral and collateral ligament laxity of the 
left knee.  In an April 1999 rating decision, the RO granted 
a 10 percent evaluation for lateral and collateral ligament 
laxity of the right knee, effective December 10, 1998.

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board remanded the claims in October 1998 and again in 
July 1999 for additional development and adjudicative 
actions.  The case has been returned to the Board for further 
appellate review.  



FINDINGS OF FACT

1.  Right knee pathology includes ligamentous laxity with 
additional manifestations of limitation of motion associated 
with periarticular pathology productive of painful motion.  

2.  Lateral and collateral ligament laxity of the right knee 
was manifested by no subluxation process or instability prior 
to December 10, 1998.

3.  Lateral and collateral ligament laxity of the right knee 
is manifested by no more than slight instability as of 
December 10, 1998.

4.  Lateral and collateral ligament laxity of the left knee 
is manifested by no more than slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
lateral and collateral ligament laxity of the right knee 
based upon limitation of motion and periarticular pathology 
productive of painful motion have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2000).

2.  The criteria for a compensable evaluation prior to 
December 10, 1998, for lateral and collateral ligament laxity 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5110; 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Code 5257 
(2000).

3.  The criteria for an evaluation in excess of 10 percent 
for lateral and collateral ligament laxity of the right knee 
as of December 10, 1998, based upon instability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257.

4.  The criteria for a 10 percent evaluation for lateral and 
collateral ligament laxity of the left knee based upon 
instability have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for lateral and collateral ligament laxity 
of the right knee and lateral and collateral ligament laxity 
of the left knee was granted by means of a December 1983 
rating decision and assigned noncompensable evaluations, 
effective December 1, 1983.

A November 1994 VA outpatient treatment report shows the 
veteran complained of left knee pain with grinding and 
popping.  Physical examination was negative for varus and 
valgus laxity and Lachman's.  Anterior drawer sign and 
posterior drawer sign were negative as well.  The examiner 
stated there was no quadriceps or hamstring atrophy and no 
apprehension.  He stated x-rays were negative.  

A May 1995 VA outpatient treatment report shows the veteran 
was seen with complaints of knee pain.  The examiner stated 
the veteran had full range of motion.  He stated the veteran 
was positive for tubercle tenderness.  Lachman's and anterior 
or posterior drawer signs were negative.  The following 
month, the veteran was seen with bilateral knee pain, with 
the left being greater than the right.  Physical examination 
revealed full range of motion in both knees.  There was mild 
bilateral atrophy and mild clicking with the left being 
greater than the right.  The examiner stated there was no 
swelling or effusion and no apprehension.  The impression was 
patellofemoral malalignment with the left being greater than 
the right.

A September 1995 VA outpatient treatment report shows the 
veteran complained of bilateral knee pain with the right 
being greater than the left.  Physical examination revealed 
full range of motion of both knees and no instability of 
either patella.  There was no pain or tenderness in either 
lateral or medial aspect.  X-rays of the knees were within 
normal limits.  In a November 1995 treatment report, the 
examiner stated the veteran's knees were stable and that 
there was no effusion.  He noted the veteran had good range 
of motion.  

The veteran filed his claims for increased evaluations in 
January 1996.

A February 1996 VA examination report shows the veteran 
reported having increased difficulty with his knees over the 
years.  He stated that stairs were very difficult for him.  
The veteran stated he would get intermittent swelling.  The 
examiner noted the veteran was walking with a cane in the 
right hand.  He stated there was no joint swelling, joint 
deformity, or evidence of instability.  Range of motion of 
both knees was 0 degrees to 140 degrees.  The collateral and 
cruciate ligaments appeared intact.  There was no evidence of 
a meniscal injury.  X-rays of both knees were reported as 
negative.  The examiner entered a diagnosis of pain in both 
knees.

A July 1996 VA outpatient treatment report shows the veteran 
was seen with complaints of bilateral knee pain.  The 
examiner stated the veteran had full extension on both sides 
with crepitus and full flexion on both sides.  He added the 
veteran had 4+/5 strength on both sides.  

In October 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated he had 
aching of both of his knees with clicking and popping and 
severe pain whenever he was standing or climbing stairs.  He 
stated he was unable to stoop or bend and that he was unable 
to leave the house without his cane.  The veteran testified 
his knees would give out on him from time to time.  He 
estimated that this occurred approximately one to two times 
per month.  He stated a physician had spoken to him about 
undergoing surgery in the future.  The veteran stated he had 
been given braces for both of his knees.  

In July 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he received 
treatment for his bilateral knee problems approximately every 
two months.  The veteran stated he experienced frequent pain 
in his knees when he would go through a day of vigorous 
walking, stooping, standing, or stair climbing.  He added he 
experienced stiffness and swelling.  The veteran testified he 
took anti-inflammatories to help keep the swelling down.  He 
stated he had limitation of motion of both knees.  He noted 
he had popping in his knees when he would bend them.  The 
veteran stated he used the cane to help him walk and would 
use knee braces regularly as well.  He stated he felt his 
right knee warranted a 30 percent evaluation and his left 
knee warranted a 20 percent evaluation.

An August 1998 VA outpatient treatment report shows the 
veteran was seen with bilateral knee pain.  Physical 
examination revealed no effusion.  Range of motion was 
0 degrees to 130 degrees with click.  The examiner noted the 
veteran had bilateral patella apprehension with tender medial 
femoral condyle.  Lachman's and McMurray's were negative, as 
was the anterior and posterior drawer signs.  The examiner 
stated the veteran's knees were stable to varus/valgus 
stress.  X-rays taken at that time were negative for 
degenerative joint disease.  The impression was 
patellofemoral syndrome and patellar subluxation.

A November 1998 VA outpatient treatment report shows the 
veteran was seen for follow-up at the orthopedic clinic.  
Physical examination of the knees revealed range of motion of 
0 degrees to 130 degrees.  There was medial tenderness 
present.  The examiner stated there was no subluxation and 
that both knees were stable to varus/valgus stress.  
McMurray's was negative.  X-rays taken at that time revealed 
minimal lateral subluxation of both patella, which was noted 
to be slightly greater on the right.  

A December 1998 VA examination report shows the veteran 
stated that standing too long and walking more than one-half 
of a block would cause his knees to start hurting him, with 
the right being more painful than the left.  He stated that 
going up and down stairs really bothered him.  Physical 
examination revealed no swelling in either lower extremity 
and both calves were symmetrical and measured the same 
circumference.  The examiner stated the veteran had mild 
laxity on the right knee medially and laterally, but was 
still stable.  The anterior and posterior drawer signs with 
the limits of tolerance were negative.  The examiner noted 
Lachman's and McMurray's were attempted, but that the veteran 
had complained of pain the entire time.  He stated despite 
the veteran's complaints, when gently done, he did not 
discover any locking; only mild crepitus, which was not 
palpable in the right knee.  The patellar tap sign was 
negative, and the examiner stated he did not see any patellar 
subluxation or dislocation at the present time.  Lateral and 
collateral ligament showed mild laxity.  There was mild to 
moderate tenderness on the right knee.  

Range of motion of the right knee was 0 degrees to 
80 degrees, which the examiner stated was the best the 
veteran could do, but with gentle, passive range of motion 
within the limits of his tolerance, the veteran was able to 
go to 90 degrees.  

Range of motion of the left knee was 0 degrees to 
130 degrees.  There was no swelling, and the patellar tap 
sign was negative.  The medial and lateral ligament showed 
mild laxity.  The examiner noted the knee was still stable.  
Anterior and posterior drawer signs were negative.  The 
examiner stated that the left knee had mild crepitus and mild 
pain when putting pressure on the patellofemoral area.  He 
stated there was no evidence of any knee buckling or foot 
drag.

The examiner entered diagnosis of right knee and left knee 
lateral collateral ligamentous laxity, mild to moderate on 
the right and mild on the left.  He stated that the veteran 
had chronic and recurrent pain in both knees, right more than 
the left with a component in this of right mild to moderate 
patellofemoral syndrome and left mild patellofemoral 
syndrome.  The examiner stated that based upon the range of 
motion studies and the complaints of pain in the knee, the 
functional loss on the right due to pain is moderately 
significant and the functional loss on the left is mild to 
moderate.  

A May 1999 VA outpatient treatment report shows the veteran 
was seen with bilateral knee pain.  Examination revealed no 
effusion and tenderness to palpation of the medial patellar 
facet.  The examiner stated there was crepitus and that the 
knees were stable.  

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, the March 1996 rating decision, the May 1996 
statement of the case, and numerous supplemental statements 
of the case provided the veteran with the reasons and bases 
for the RO's determinations related to the claims on appeal.  
The May 1996 statement of the case and an April 1999 
supplemental statement of the case also provided the veteran 
with the applicable regulations that apply to the veteran's 
claims for increased evaluations.  These determinations were 
mailed to the veteran and his representative, The American 
Legion, and were not returned by the United States Postal 
Service as undeliverable.  Therefore, the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having been treated for his service-connected right and left 
knees at VA.  The RO has obtained the VA treatment records 
and has associated the records with the claims file.  The 
veteran has not alleged having received any private treatment 
for his service-connected disabilities.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his service-connected disabilities that have 
not been associated with the claims file.  Finally, in 
compliance with the duty to assist, the RO had the veteran 
undergo VA examinations.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. 4.71a, Diagnostic Code 5257 (2000). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. 4.71, Plate II 
(2000).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. 4.71a, Diagnostic Code 
5260 (2000). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2000).

Under 38 C.F.R. 4.59 (2000), it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

I.  Right knee-Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a separate grant of a 
10 percent evaluation for limitation of motion of the right 
knee, as well as periarticular pathology productive of 
painful motion.  

The 10 percent evaluation assigned by the RO was based upon 
the laxity found in the right knee at the time of the 
December 1998 examination report.  At that time, the veteran 
had limitation of motion of the right knee.  Limitation of 
motion and instability of the knee are two, separate 
disabilities.  A veteran can be rated separately under 
limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, that those two 
disabilities may be rated separately under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).  Here, the 
veteran's limitation of motion reported at the time of the 
December 1998 examination report was 0 degrees to 80 degrees.  
The examiner noted that he could move the veteran's knee 
passively to approximately 90 degrees.  The Board finds that 
such clinical findings establish that the veteran has 
periarticular pathology productive of painful motion in the 
right knee (deemed equivalent to the presence of arthritis 
for purposes of assigning the separate evaluation) and 
warrants a 10 percent evaluation for that knee.  See 
38 C.F.R. § 4.59; Ferguson v. Derwinski, 1 Vet. App. 428 
(1991); Martin v. Derwinski, 1 Vet. App. 411 (1991).

The Board must now consider whether a separate evaluation in 
excess of 10 percent is warranted and finds that such is not 
the case.  The Board notes that the veteran's range of motion 
has been shown to be, at worst, 0 degrees to 80 degrees.  
Thus, the veteran has full extension and limitation of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  The veteran's 
limitation of flexion does not warrant a compensable 
evaluation under Diagnostic Code 5260, and therefore the 
veteran's service-connected lateral and collateral ligament 
laxity of the right knee warrants no more than a separately 
assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
4.40, 4.45).  No medical professional has found swelling in 
the veteran's right knee.  As stated above, the veteran's 
range of motion of the right knee has been, at worst, 
0 degrees to 80 degrees.  In order to warrant an evaluation 
in excess of 10 percent for limitation of flexion, there must 
be the actual or functional equivalent of limitation of 
flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  In the December 1998 examination report, the 
examiner stated that the limitation of function of the 
veteran's knee was moderately significant.  With the grant of 
a separate 10 percent evaluation based upon periarticular 
pathology productive of painful motion and the current 
10 percent evaluation based upon instability, the Board finds 
that the veteran's right knee is appropriately evaluated with 
a combined evaluation of 20 percent.  Again, the Board finds 
that the evidence does not establish that the veteran's 
lateral and collateral ligament laxity of the right knee is 
any more than 10 percent disabling.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than the current 
evaluation assigned to his right knee, he is correct, and the 
Board has granted him a separate evaluation based upon 
limitation of motion and periarticular pathology productive 
of painful motion.  However, to the extent that he has 
asserted he warrants a total evaluation of 30 percent for the 
right knee, the medical findings do not support his 
contentions. The Board attaches far greater probative weight 
to the clinical findings of skilled, unbiased professionals 
than to the veteran's statements and testimony, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, a separately-assigned evaluation in excess of 
10 percent is not warranted based upon periarticular 
pathology productive of painful motion and limitation of 
motion.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

II.  Right knee-Instability prior to December 10, 1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a 10 percent evaluation based upon instability 
of the right knee prior to December 10, 1998.  

The Board notes that the RO granted a 10 percent evaluation 
for instability of the right knee based upon the finding of 
instability of the right knee in the December 10, 1998, 
examination report.  Prior to that time, there was no 
instability shown in the right knee.  In November 1994, the 
examiner stated the veteran's right knee was negative for 
varus/valgus laxity, Lachman's, and anterior and posterior 
drawer signs.  In May 1995, the examiner stated that 
Lachman's and anterior and posterior drawer signs were 
negative.  In September 1995, the examiner stated the veteran 
did not have instability.  In February 1996, the examiner 
stated there was no evidence of instability.  In August 1998, 
the examiner stated that the veteran's right knee was stable 
to varus/valgus stress.  Lachman's, McMurray's, and anterior 
and posterior drawer signs were all negative.  In November 
1998, the examiner stated the veteran's right knee revealed 
no subluxation and that it was stable to varus/valgus stress.  
The December 10, 1998, examination report established a 
factually ascertainable date that an increase in the 
veteran's disability occurred.  That was the first competent 
medical evidence that the veteran had instability in the 
right knee.  

The Board is aware of the finding in the November 1998 x-ray 
report that the veteran had minimal lateral subluxation of 
the right patella.  The clinical finding in the November 1998 
treatment report was that there was no subluxation in the 
veteran's right knee.  Also, in the December 1998 examination 
report, the examiner stated he could not find any patellar 
subluxation or dislocation.  The Board finds that the 
clinical findings in the November 1998 treatment record and 
the December 1998 examination report are more probative than 
the November 1998 x-ray report.  Both examiners found no 
subluxation in the veteran's right knee.  Actual clinical 
findings obtained on repeated occasion in an examination 
setting are found, under these circumstances, to be more 
probative than an interpretation by a radiologist of a static 
finding provided by x-ray.  Thus, the Board finds that the 
first report of laxity in the right knee was in the December 
1998 examination report.  Prior to that time, there was no 
laxity or subluxation process found, and thus a no more than 
noncompensable evaluation was appropriate prior to that time.  
See 38 C.F.R. § 4.31 (2000) (When the Rating Schedule does 
not provide a 0 percent evaluation for a Diagnostic Code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met).  

Additionally, the Board has considered the veteran's claim 
for a compensable evaluation based upon instability of the 
right knee prior to December 10, 1998, under DeLuca, 8 Vet. 
App. 202; however, Diagnostic Code 5257 is not predicated on 
loss of range of motion, and thus 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply to the veteran's claim.  
Johnson v. Brown, 9 Vet. App 7, 11 (1996).  Thus, the Board 
has not considered DeLuca in determining whether an 
evaluation in excess of 0 percent is warranted prior to 
December 10, 1998.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warranted more 
than a 0 percent evaluation based upon instability or 
subluxation of the right knee prior to December 1998, the 
medical findings do not support his assertions.  As stated 
above, there were no findings of laxity or instability or a 
subluxation process prior to the December 1998 examination.  
Although the veteran reported laxity prior to that time, the 
Board attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 0 percent is not warranted prior to 
December 10, 1998.  The preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

III.  Right knee-Instability as of December 10, 1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the right knee 
based upon instability as of December 10, 1998.  At the time 
of the December 1998 examination, the examiner made a 
specific finding that the veteran's right knee had "mild 
laxity."  Such description does not establish that the right 
knee's instability is any more than mild, and thus no more 
than 10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

A 20 percent evaluation is not warranted for instability of 
the right knee.  The Board notes again that it has granted 
the veteran a separate 10 percent evaluation for the right 
knee based upon periarticular pathology of painful motion and 
limitation of motion.  This provides the service-connected 
right knee with a combined evaluation of 20 percent.  The 
veteran's instability has never been clinically described to 
be any more than mild.  Thus, no more than a 10 percent 
evaluation is warranted under Diagnostic Code 5257.  See id.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10  percent under DeLuca, 8 
Vet. App. 202; however, as stated above, Diagnostic Code 5257 
is not predicated on loss of range of motion , and thus 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply to the veteran's claim.  Johnson, 9 Vet. App at 7.  
Thus, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 10 percent is warranted as 
of December 10, 1998.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation for the right knee based upon 
instability, the medical findings do not support his 
assertions.  Again, the veteran's instability of the right 
knee has been described as "mild."  The Board attaches far 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 0 percent is not warranted as of 
December 10, 1998.  The preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

IV.  Left knee-Instability

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for the left knee based upon 
instability.  At the time of the December 1998 examination 
report, the examiner stated that the veteran had mild laxity 
in the left knee.  This is the basis for the grant of the 
10 percent evaluation.  The Board is aware that the examiner 
found that the veteran's knee was stable; however, regardless 
of such finding, it does not discount the finding of mild 
laxity upon examining the left knee.  Thus, a 10 percent 
evaluation is granted based upon instability of the left 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the left knee and finds that 
such is not the case.  In the December 1998 examination 
report, the examiner stated that the veteran's laxity in the 
left knee was "mild."  No medical professional has stated 
that the veteran's left knee laxity is any more than mild.  
Thus, no more than a 10 percent evaluation, based upon 
instability, is warranted.  See id.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10  percent under DeLuca, 8 
Vet. App. 202; however, as stated above, Diagnostic Code 5257 
is not predicated on loss of range of motion , and thus 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply to the veteran's claim.  Johnson, 9 Vet. App at 7.  
Thus, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 10 percent is warranted 
for the left knee.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warranted more 
than a noncompensable evaluation for the left knee, he is 
correct, and the Board has granted a 10 percent evaluation 
based upon instability.  To the extent that the veteran has 
stated he warrants a 20 percent evaluation for the left knee, 
the medical findings do not support his assertions.  Again, 
the veteran's instability of the right knee has been 
described as no more than "mild."  The Board attaches far 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 10 percent is not warranted.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the right knee with periarticular 
pathology productive of painful motion is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a compensable evaluation prior to December 10, 
1998, for lateral and collateral ligament laxity of the right 
knee based upon instability is denied.

Entitlement to an evaluation in excess of 10 percent for 
lateral and collateral ligament laxity of the right knee 
based upon instability is denied.

Entitlement to a 10 percent evaluation for lateral and 
collateral ligament laxity of the left knee based upon 
instability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

